FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 09/27/2022 in which claims 20-21 and 23-97 were canceled; claims 1-5, 10-18, 22 and 98 were amended; and claim 99 was newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-19, 22, and 98-99 are under examination.

Withdrawn Rejections
The rejection of Claim(s) 1-10, 12-13, 19 and 22 under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), is withdrawn, in view of Applicant’s amendments to claims 1 and 98, which have necessitated the new 103 rejections below.
The rejection of claim(s) 11, and 14-17 under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), as applied to claims 1 and 8 above, and further in view of Echols et al (US 2004/0142038 A1), is withdrawn, in view of Applicant’s amendments to claims 1 and 98, which have necessitated the new 103 rejections below.
The rejection of claim(s) 18 under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), as applied to claims 1, 7 and 9 above, and further in view of Echols et al (US 2004/0142038 A1) and Horn (US 2018/0098937 A1), is withdrawn, in view of Applicant’s amendments to claims 1 and 98, which have necessitated the new 103 rejections below.
The rejection of claim(s) 98 under 35 U.S.C. 103 as being unpatentable over Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”) in view of Holly (US 4,744,980; hereafter as Holly ’980), as applied to claim 1, and further in view of Cress (US 2012/0150132 A1), is withdrawn, in view of Applicant’s amendments to claims 1 and 98, which have necessitated the new 103 rejections below.

Modified Objection
Claim Objections
Claims 2-5 and 10-18 are objected to because of the following informalities:  for claim language clarity, please amend the minimum concentrations to have unit of measurement of % w/v for the concentration ranges recited in said 2-5 and 10-18 (i.e., 1% w/v to 5% w/v).   Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to clarify that the concentration ranges are % w/v (Remarks, top of page 7).
In response, the Examiner disagrees. While Applicant has amended claims 2-5 and 10-18 to include a unit of measurement of w/v at the end of the concentration range for said claims, the % for the minimum concentration was removed, thereby there remain inadequately unit of measurement for the minimum concentrations recited in said claims. Thus, for claim language clarity, please amend the minimum concentrations to have unit of measurement of % w/v for the concentration ranges recited in said claims 2-5 and 10-18 (i.e., 1% w/v to 5% w/v).

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-13, 19, 22 and 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2007/0297990 A1) in view of Holly (US 4,744,980; hereafter as Holly ’980) and Cohen et al (US 2009/0044397 A1).
Regarding claim 1, Shah teaches a self-preserving ophthalmic composition comprising boric acid, sodium borate, sodium chloride, disodium edetate dihydrate (EDTA), and demulcents such as polyvinyl alcohol and povidone (polyvinylpyrrolidone) (Abstract; [0002], [0010], [0011]-[0017], [0019]-[0020], [0037]-[0039], [0052]; Tables 3, 8, 10, and 19; claims 1-3, 8-12, 14-17, 19-20, and 22-26). Shah teaches the self-preserving ophthalmic composition is preservative-free ([0010] and [0037]; Tables 3, 8, 10, and 19), and nowhere in Shah is the composition is formulated as unit dosage form, thereby the composition is not in a unit dosage form.
It would have been obvious to include povidone, and a combination of fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol in the ophthalmic composition of Shah in view of the guidance from Holly.
Holly ’980 teaches a composition for treating dry eye comprising polyvinylpyrrolidone (povidone), fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol (Abstract; column 3, lines 44-end; column 4, lines 1-31; column 5, lines 1-21; Example 1; Example II, Table III; Example III, Table IV; claims 1-4, 9-13 and 16). Holly ’980 teaches suitable fully hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3).
It would have been obvious to one of ordinary skill in the art to include povidone, and a combination of fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol in the ophthalmic composition of Shah, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Holly ’980 provided the guidance to do so by teaching that inclusion of a fully hydrolyzed polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons when used in combination with a partially hydrolyzed polyvinyl alcohol synergistically provide the ophthalmic composition with sufficiently low surface tension while forming a highly water wettable absorbed layer over a hydrophobic solid such a cornea surface (Holly ‘980: Abstract; column 1, lines 5-15; column 4, lines 17-31; column 8, lines 10-16). Furthermore, Holly ’980 indicated that in addition to a combination of fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol, povidone is typically added as the third polymeric component in an ophthalmic composition when the composition is used as a nutrient or drug carrier (Holly ’980: column 4, lines 56-end to column 5, lines 1-2), and the ophthalmic composition of Shah is also used as a vehicle or carrier for ophthalmic drugs (Shah: [0011] and [0067]). Thus, an ordinary artisan seeking to provide an ophthalmic composition with a sufficiently low surface tension, an improved the water wettability, and increase oncotic pressure, as well as, acquired favorable drug complexing properties, would have looked to including povidone, and a combination of fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol in the ophthalmic composition of Shah, per guidance from Holly ’980, and achieve Applicant’s claimed invention with reasonable expectation of success. 
While Shah and Holly ’980 does not teach the composition is stored in a dropper bottle having a volume of 5 to 30 mL, it would have been obvious to store the ophthalmic composition of Shah in view of Holly ’980 in a dropper bottle in view of the guidance from Cohen.
Cohen teaches a standard eyedrop ophthalmic dispenser having a dropper portion and vial (bottle), the vial includes a reservoir which accommodate different volumes including 5 ml, 10 ml, 15 ml, 20 ml, 25 ml, or 30 ml (Abstract; [0005]-[0006], [0012]-[0014]; Figs. 1-3). Cohen teaches the reservoir can accommodate various liquids, particularly ophthalmic fluids, which will typically include one or more pharmaceutically-active agents ([0014]).
It would have been obvious to one of ordinary skill in the art to store the composition of Shah in view of Holly ’980 in the eyedrop ophthalmic dispenser of Cohen and produce the claimed invention one of ordinary skill in the art would have been motivated to do so because as discussed above, Cohen indicated that the eyedrop ophthalmic dispenser having a dropper portion and vial (bottle, wherein the vial includes a reservoir which accommodate different volumes including 5 ml, 10 ml, 15 ml, 20 ml, 25 ml, or 30 ml, is standard vial (bottle) for storing or accommodating various liquids, particularly ophthalmic fluids, which will typically include one or more pharmaceutically-active agents. Thus, an ordinary artisan seeking to store the composition of Shah in view of Holly ’980 in a dropper bother would have looked to the eyedrop ophthalmic dispenser of Cohen, as this eyedrop ophthalmic dispenser of Cohen is a standard dropper bottle for conventionally used for holding ophthalmic fluids, thereby achieving Applicant’s claimed invention with reasonable expectation of success. 
Regarding claims 3-5, Holly ’980 teaches the concentrations of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol can be optimized such that the combined concentration of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol in the composition is between 0.05 and 3 weight percent (Example I; Example II, Table III; Example III, Table IV; claim 2). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the concentration partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 6, Holly ’980 teaches suitable fully hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3), which overlaps the claimed “the fully hydrolyzed polyvinyl alcohol has a molecular weight in a range of 80,000 to 200,000 daltons”. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine and select the optimum molecular weight of the fully hydrolyzed polyvinyl alcohol so as to achieve a resultant composition with the desired low surface tension and improved wettability. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molecular weight of the fully hydrolyzed polyvinyl alcohol used in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 7, Holly ’980 teaches suitable partially hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3), which overlaps the claimed “the partially hydrolyzed polyvinyl alcohol has a molecular weight in a range of 1,000 to 50,000 daltons”. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine and select the optimum molecular weight of the partially hydrolyzed polyvinyl alcohol so as to achieve a resultant composition with the desired low surface tension and improved wettability. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molecular weight of the partially hydrolyzed polyvinyl alcohol used in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 8, as discussed above, Shah teaches the ophthalmic composition contains boric acid, sodium chloride, and disodium edetate dihydrate (EDTA).
Regarding claim 9, Holly ’980 teaches suitable partially hydrolyzed polyvinyl alcohol include polyvinyl alcohol having a molecular weight between 20,000 and 100,000 daltons (claim 3), which overlaps the claimed “the partially hydrolyzed polyvinyl alcohol has a molecular weight in a range of 1,000 to 50,000 daltons”. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine and select the optimum molecular weight of the partially hydrolyzed polyvinyl alcohol so as to achieve a resultant composition with the desired low surface tension and improved wettability. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molecular weight of the partially hydrolyzed polyvinyl alcohol used in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 10, Shah teaches the ophthalmic composition contains 0.20% w/w, 0.24% w/w, 0.40% w/w or 0.46% w/w of sodium chloride (Table 3). Holly ’980 the concentration of sodium chloride in the composition can be optimize to a concentration of 0.625% or 0.71% (Example II, Table III; Example III, Table IV).
Regarding claim 11, Shah teaches the ophthalmic composition contains 0.80% w/w or 0.96% w/w of boric acid (Table 3).
Regarding claim 12, Shah teaches the ophthalmic composition contains 0.10% of EDTA ([0040]; Table 8). Holly ’980 teaches the ophthalmic composition can contain disodium edetate dihydrate (EDTA) at a concentration of 0.10% by weight (Example II, Table III; Example III, Table IV).
Regarding claim 13, Holly ’980 teaches provides the guidance for including potassium chloride in the ophthalmic composition of Shah in a concentration of 0.066% or 0.015% (Example II, Table III; Example III, Table IV).
Regarding claim 19, Shah teaches the ophthalmic composition has a pH between about 6.0 and about 8.0 ([0020]; claims 1 and 19). Holly ‘980 teaches the pH of the composition can be optimized between about 5.0 and 8.0 (claim 9). Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the pH of the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 22, Shah teaches the composition has an osmolality between about 200 and about 400 mOsm/kg ([0020]; claims 1 and 20).
Regarding claim 98, Cohen teaches the eyedrop ophthalmic dispenser has a squeezable container provided with a tapered dispenser that terminates in a discharge aperture (Abstract; [0005]-[0006], [0012]-[0014]; Figs. 1-3).
Regarding claim 99, Cohen teaches the eyedrop ophthalmic dispenser can accommodate a volume of 10 ml ([0014]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2007/0297990 A1) in view of Holly (US 4,744,980) and Cohen et al (US 2009/0044397 A1), as applied to claim 1 above, and further in view of Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Shah, Holly ‘980 and Cohen do not teach the concentration of povidone of claim 2. 	Regarding claim 2, Holly ‘335 teaches a composition for treating dry eye comprising polyvinylpyrrolidone (povidone), fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol ([0008]-[0011]; claims 1-6 and 8-10). Holly ‘335 teaches the composition contains about 1% w/w to about 4% w/w of povidone ([0010]; claim 10).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of povidone in the ophthalmic composition of Shah in view of Holly ‘980 to a concentration of 1% to 5% w/v, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Holly ‘335 provided the guidance to do so by teaching that the concentration of povidone in the ophthalmic composition of Shah in view of Holly ‘980 can be optimized to a concentration of about 1% w/w to about 4% w/w so as to provide a composition that has elevated oncotic pressure that will prevent chemosis (Holly ‘335: [0008]). Thus, an ordinary artisan seeking to provide an ophthalmic composition that has elevated oncotic pressure that will prevent chemosis would have looked to optimizing the concentration of povidone in the ophthalmic composition of Shah in view of Holly ‘980 to a concentration within 1% to 5% w/v, and achieve Applicant’s claimed invention with reasonable expectation of success.  Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentration of povidone in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2007/0297990 A1) in view of Holly (US 4,744,980) and Cohen et al (US 2009/0044397 A1), as applied to claims 1 and 8 above, and further in view of Echols et al (US 2004/0142038 A1).
The composition of claims 1 and 8 is discussed above, said discussion being incorporated herein in its entirety.
However, Shah, Holly, and Cohen do not teach the glycerin of claim 14; the ethyl alcohol of claim 15; the lecithin of claim 16; and the polysorbate of claim 17.
Regarding claims 14-17, Echols teaches a composition for treating dry eye comprising partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol, povidone, sodium chloride, potassium chloride, boric acid, disodium edetate dihydrate, and Amisol® Clear (lecithin, polysorbate 80, glycerin and ethanol) (Abstract; [0002], [0018], [0025]-[0029]; claims 1-11, 13 and 19). Echols teaches the composition comprises Amisol® Clear, which contains lecithin, polysorbate 80, glycerin and ethanol, wherein the lecithin in Amisol® range from about 3% to 20% by weight, polysorbate 80 from 35% to 75%, glycerin from about 5% to about 50%, ethanol from about 2% to about 10%, and water at a concentration of about 10% ([0025], [0027], [0029], Table 1). Echols teaches Amisol® is added to the composition at a concentration of 0.02% to 0.3% by weight in water, preferably about 0.1% ([0027], [0029], Table 1). It is noted that the concentration of 0.02% to 0.03%, preferably about 0.1% of Amisol® meets the claimed concentrations encompassed for glycerin, ethyl alcohol (ethanol), lecithin, and polysorbate 80, as recited in claims 14-17, respectively (i.e., 0.1% of Amisol® containing 3% to 20% of lecithin = 0.003% to 0.02% lecithin concentration). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentrations lecithin, polysorbate 80, glycerin and ethanol in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
It would have been obvious to one of ordinary skill in the art to include Amisol® at a concentration of 0.1% in the composition of Shah in view of Holly ‘980, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Echols provided the guidance to do so by teaching that 0.1% of Amisol® functions as a dispersing agent and can be added to a composition containing partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol and povidone so as to prevent the formation of polymeric aggregates, which could form due to the high concentrations of polymers in the composition, and lessening the aggregate formation in the composition increases the efficacy of the polymers (Echols: [0027]). Echols teaches the Amisol® will also inhibit the formation of crystallized particles of the polymers on the eyelashes of dry eye patients (Echols: [0027]). Thus, an ordinary artisan seeking improve the stability and efficacy of the composition by preventing the formation of polymeric aggregates in the composition would have looked to including 0.1% Amisol® in the composition of Shah in view of Holly ‘980, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2007/0297990 A1) in view of Holly (US 4,744,980) and Cohen et al (US 2009/0044397 A1), as applied to claims 1, 7 and 9 above, and further in view of Holly et al (US 2009/0270335 A1; hereafter as “Holly ‘335”), Echols et al (US 2004/0142038 A1) and Horn (US 2018/0098937 A1).
The composition of claims 1, 7 and 9 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 18, Shah in view of Holly ‘980 teach an ophthalmic composition containing povidone, fully hydrolyzed polyvinyl alcohol, partially hydrolyzed polyvinyl alcohol, sodium chloride, boric acid disodium edetate dihydrate, and water can further contain potassium chloride (Shah: Abstract; [0002], [0010], [0011]-[0017], [0019]-[0020], [0037]-[0039], [0052]; Tables 3, 8, 10, and 19; claims 1-3, 8-12, 14-17, 19-20, and 22-26; Holly ‘980: Abstract; column 3, lines 44-end; column 4, lines 1-31; column 5, lines 1-21; Example 1; Example II, Table III; Example III, Table IV; claims 1-4, 9-13 and 16). Holly ’980 teaches the concentrations of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol can be optimized such that the combined concentration of partially hydrolyzed polyvinyl alcohol and fully hydrolyzed polyvinyl alcohol in the ophthalmic composition is between 0.05 and 3 weight percent (Example I; Example II, Table III; Example III, Table IV; claim 2). Shah teaches the ophthalmic composition can contain 0.20% w/w, 0.24% w/w, 0.40% w/w or 0.46% w/w of sodium chloride (Shah: Table 3). Holly ’980 the concentration of sodium chloride in the ophthalmic composition can be optimize to a concentration of 0.625% or 0.71% (Example II, Table III; Example III, Table IV). Shah teaches the ophthalmic composition  can contain 0.80% w/w or 0.96% w/w of boric acid (Shah: Table 3). Shah and Holly ’980 teach the ophthalmic composition contains disodium edetate dihydrate (EDTA) at a concentration of 0.10% (Shah: [0040]; Table 8; Holly ‘980: Example II, Table III; Example III, Table IV). Holly ’980 teaches provides the guidance for including potassium chloride in the ophthalmic composition of Shah in a concentration of 0.066% or 0.015% (Example II, Table III; Example III, Table IV).
However, Shah in view of Holly ‘980 and Cohen do not teach the concentrations of povidone, glycerin, ethyl alcohol, lecithin and polysorbate of claim 18, as well as, the hydrochloric acid and sodium hydroxide of claim 18.
Regarding the concentration of povidone of claim 18, Holly ‘335 teaches a composition for treating dry eye comprising polyvinylpyrrolidone (povidone), fully hydrolyzed polyvinyl alcohol and partially hydrolyzed polyvinyl alcohol ([0008]-[0011]; claims 1-6 and 8-10). Holly ‘335 teaches the composition contains about 1% w/w to about 4% w/w of povidone ([0010]; claim 10).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of povidone in the ophthalmic composition of Shah in view of Holly ‘980 to a concentration of 1% to 5% w/v, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Holly ‘335 provided the guidance to do so by teaching that the concentration of povidone in the ophthalmic composition of Shah in view of Holly ‘980 can be optimized to a concentration of about 1% w/w to about 4% w/w so as to provide a composition that has elevated oncotic pressure that will prevent chemosis (Holly ‘335: [0008]). Thus, an ordinary artisan seeking to provide an ophthalmic composition that has elevated oncotic pressure that will prevent chemosis would have looked to optimizing the concentration of povidone in the ophthalmic composition of Shah in view of Holly ‘980 to a concentration within 1% to 5% w/v, and achieve Applicant’s claimed invention with reasonable expectation of success.  Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentration of povidone in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding the glycerin, ethyl alcohol, lecithin and polysorbate of claim 18, Echols teaches a composition for treating dry eye comprising partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol, povidone, sodium chloride, potassium chloride, boric acid, disodium edetate dihydrate, and Amisol® Clear (lecithin, polysorbate 80, glycerin and ethanol) (Abstract; [0002], [0018], [0025]-[0029]; claims 1-11, 13 and 19). Echols teaches the composition contains boric acid at a concentration of 0.200% ([0029], Table 1). Echols teaches the composition comprises Amisol® Clear, which contains lecithin, polysorbate 80, glycerin and ethanol, wherein the lecithin in Amisol® range from about 3% to 20% by weight, polysorbate 80 from 35% to 75%, glycerin from about 5% to about 50%, ethanol from about 2% to about 10%, and water at a concentration of about 10% ([0025], [0027], [0029], Table 1). Echols teaches Amisol® is added to the composition at a concentration of 0.02% to 0.3% by weight in water, preferably about 0.1% ([0027], [0029], Table 1). It is noted that the concentration of 0.02% to 0.03%, preferably about 0.1% of Amisol® meets the claimed concentrations encompassed for glycerin, ethyl alcohol (ethanol), lecithin, and polysorbate 80, as recited in claims 14-17, respectively (i.e., 0.1% of Amisol® containing 3% to 20% of lecithin = 0.003% to 0.02% lecithin concentration).
It would have been obvious to one of ordinary skill in the art to include Amisol® at a concentration of 0.1% in the ophthalmic composition of Shah in view of Holly ‘980, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Echols provided the guidance to do so by teaching that 0.1% of Amisol® functions as a dispersing agent and can be added to a composition containing partially hydrolyzed polyvinyl alcohol, fully hydrolyzed polyvinyl alcohol and povidone so as to prevent the formation of polymeric aggregates, which could form due to the high concentrations of polymers in the composition, and lessening the aggregate formation in the composition increases the efficacy of the polymers (Echols: [0027]). Echols teaches the Amisol® will also inhibit the formation of crystallized particles of the polymers on the eyelashes of dry eye patients (Echols: [0027]). Thus, an ordinary artisan seeking improve the stability and efficacy of the composition by preventing the formation of polymeric aggregates in the composition would have looked to including 0.1% Amisol® in the ophthalmic composition of Shah in view of Holly ‘980, and achieve Applicant’s claimed invention with reasonable expectation of success.
Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the concentrations povidone, fully hydrolyzed polyvinyl alcohol, partially hydrolyzed polyvinyl alcohol, sodium chloride, boric acid, disodium edetate dihydrate, potassium chloride, lecithin, polysorbate 80, glycerin and ethanol in the composition would have been obvious based on the combined teachings of Shah, Holly ‘980, Holly ‘335, and Echols before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding the hydrochloric acid and sodium hydroxide of claim 18, Horn teaches an ophthalmic composition can contain hydrochloric acid and sodium hydroxide as pH adjusting agents to adjust the pH of the composition as needed ([0001], [0096]-[0098] and [0191]).
It would have been obvious to one of ordinary skill in the art to include hydrochloric acid and sodium hydroxide in the ophthalmic composition of Shah in view of Holly ‘980, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Horn provided the guidance to do so by teaching that hydrochloric acid and sodium hydroxide can be added to an ophthalmic composition so as the pH of the composition can be adjusted as needed. Thus, an ordinary artisan seeking to adjust the pH of ophthalmic composition to a desired/suitable pH range would have looked to including hydrochloric acid and sodium hydroxide, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues by alleging that Holly ‘335 teaches unit dose non-preserved packaging and thus, is in contrast to the claimed composition stored in a dropper bother, wherein the composition is preservative free and not in unit dosage form. Applicant alleged that Holly ‘335 fails to teach or suggest a preservative-free multi-dose product. (Remarks, page 7, 2nd to last paragraph).

In response, the Examiner disagrees. It is noted that the composition of claim 1 is not drawn to a multi-dose product. Thus,  it is noted that the feature upon which applicant relies (i.e., multi-dose product) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, as discussed above in the pending 103 rejection, Shah’s composition is a self-preserved composition that does not contain a preservative and is not in a unit dosage form (Shah: [0010] and [0037]; Tables 3, 8, 10, and 19), thereby meeting the claimed “the composition is preservative free” and “is not in unit dosage form.”

Applicant argues that none of the cited documents teach or suggest preservative-free composition which is not in a unit dosage form and which is stored in a dropper bottle having a volume of 5 to 30 mL (Remarks, page 7, last paragraph).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Cohen provided the guidance for storing the composition of Shah in view of Holly ‘980 in a dropper bottle, as Cohen indicated that the eyedrop ophthalmic dispenser having a dropper portion and vial (bottle, wherein the vial includes a reservoir which accommodate different volumes including 5 ml, 10 ml, 15 ml, 20 ml, 25 ml, or 30 ml, is standard vial (bottle) for storing or accommodating various liquids, particularly ophthalmic fluids, which will typically include one or more pharmaceutically-active agents (Cohen: Abstract; [0005]-[0006], [0012]-[0014]; Figs. 1-3). Thus, an ordinary artisan seeking to store the composition of Shah in view of Holly ’980 in a dropper bottle would have looked to the eyedrop ophthalmic dispenser of Cohen, as this eyedrop ophthalmic dispenser of Cohen is a standard dropper bottle for conventionally used for holding ophthalmic fluids, thereby achieving Applicant’s claimed invention with reasonable expectation of success. 

Applicant argues that the 103 rejection already relies on the boric acid from Echols and thus, having Holly ‘335 and Holly ‘980 and Echols in hand, an ordinary artisan would have had no reason to turn to Horn for yet another pH adjusting agent. (Remarks, page 8, 1st paragraph).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Shah’s self-preserved composition contains boric acid and boric acid was used as an antimicrobial buffer, and not a pH adjusting agent. Thus, the Examiner maintains the position that Horn, used for teaching and providing guidance for hydrochloric acid and sodium hydroxide, is indeed proper, as it would have been obvious for an ordinary artisan to include hydrochloric acid and sodium hydroxide in the ophthalmic composition of Shah in view of Holly ‘980 per guidance from Horn so as to adjust the pH of ophthalmic composition to a desired/suitable pH range.
As a result, for at least the reasons discussed above, claims 1-19, 22, and 98-99 remain obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

New Objection
Claim Objections
Claim 22 is objected to because of the following informalities:  for claim language clarity, please amend the minimum osmolality to have unit of measurement of mOsm/kg for the osmolality range recited in claim 22 (i.e., 200 mOsm/kg to 400 mOsm/kg).  Appropriate correction is required.




Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613